281 F.2d 753
William FUQUA, Harold L. Mischel and Shirley B. Embry, Appellants,v.Vernie BIDWELL, Appellee.
No. 14212.
United States Court of Appeals Sixth Circuit.
July 12, 1960.

Rhodes Bratcher, of Bratcher & Rummage, Owensboro, Ky., for appellants.
H. Randolph Kramer, John B. Anderson, Sandidge & Sandidge, Owensboro, Ky., for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This day this cause came on to be heard upon the motion of the appellee to dismiss the appeal.


2
Upon consideration whereof the Court finds, that the appellants were commissioners of the City of Owensboro, Kentucky, at the time the appellee filed his complaint in the United States District Court, for the Western District of Kentucky; that they were sued in their capacity as city commissioners and also personally for the sum of $15,000 compensatory and punitive damages; that subsequently their terms of office expired and that they were not city commissioners of the City of Owensboro at the time of the trial on appellee's complaint, in the District Court; that they were not proper parties after their terms of office expired in their representative capacity in an action against the city; Snyder v. Buck, 340 U.S. 15, 18, 71 S. Ct. 93, 95 L. Ed. 15; that the appellants' successors in office became parties defendant to the action within six months after their terms of office began (Rule 25(d), F.R.Civ.P., 28 U.S.C.A.); that the action for damages against the appellants was adjudicated in their favor and that consequently there is no adverse judgment against them by which they are aggrieved or which gives them any interest in the order from which they attempt to appeal.  Milgram v. Loew's Inc., 3 Cir., 192 F.2d 579, 586, certiorari denied 343 U.S. 929, 72 S. Ct. 762, 96 L. Ed. 1339; In re Michigan-Ohio Bldg. Corporation, 7 Cir., 117 F.2d 191, 192; Atlas et al. v. United States, 3 Cir., 50 F.2d 808, 810.


3
It is therefore ordered, adjudged and decreed that the appeal be and it is hereby dismissed.